October 31, 2013.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  WILLIAM AND HOPE DADZIE, Appellants

NO. 14-13-00625-CV                          V.

   WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE CERTIFICATE
  HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC. TRUST 2005-
  WMC3 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-
                       WMC3, Appellee
              ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on June 28, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, William and Hope Dadzie, jointly and severally.
      We further order this decision certified below for observance.